FILED
                            NOT FOR PUBLICATION                             MAY 18 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



JAMES LEE EVANS,                                 No. 09-56012

               Petitioner - Appellant,           D.C. No. 5:07-cv-00371-VBF

  v.
                                                 MEMORANDUM *
TOM FELKER, et al.,

               Respondents - Appellees.



                   Appeal from the United States District Court
                        for the Central District of California
                  Valerie Baker Fairbank, District Judge, Presiding

                              Submitted May 15, 2012 **

Before:        CANBY, GRABER, and M. SMITH, Circuit Judges.

       California state prisoner James Lee Evans appeals from the district court’s

denial of his 28 U.S.C. § 2254 habeas petition. We have jurisdiction under

28 U.S.C. § 2253, and we affirm.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

          ** The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Evans contends that his counsel was constitutionally deficient in failing to

advise him of the maximum sentence that he faced by entering a plea directly to the

court. This claim fails because the state court reasonably determined that Evans

was aware of the maximum sentence when he entered his plea; thus, Evans cannot

establish prejudice under Strickland v. Washington, 466 U.S. 668, 687 (1984). See

28 U.S.C. § 2254(d).

      Evans also contends that counsel rendered deficient performance in

predicting that he was highly unlikely to receive a sentence of more than 14 years

if he entered a plea to the court. This claims fails because Evans has failed to

establish that there is no “reasonable argument that counsel satisfied Strickland’s

deferential standard.” See Harrington v. Richter, 131 S. Ct. 770, 788 (2011).

      To the extent that Evans argues that his plea was not knowing and voluntary,

as required by due process, we decline to expand the certificate of appealability to

consider that claim, as Evans has neither followed the procedure required by our

rules, see 9th Cir. R. 22-1(e), nor made a substantial showing of the denial of a

constitutional right, see 28 U.S.C. § 2253(c)(2).

      AFFIRMED.




                                           2                                    09-56012